                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         CHARMAR JO MONN WILLIAMS,
                                  11                                                      Case No. 19-00963 EJD (PR)
                                                         Plaintiff,
                                  12                                                      ORDER OF DISMISSAL
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     CDCR, et al.,
                                  15                   Defendant.
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983 against a dentist in the B-yard at Salinas Valley State Prison
                                  20   (“SVSP”), where he is currently incarcerated. Plaintiff has filed a motion for leave to
                                  21   proceed in forma pauperis which will be addressed in a separate order.
                                  22

                                  23                                           DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff claims that a filling was put in his mouth that was not needed, and that the
                                  10   filling has given him much pain and suffering. (Compl. at 3.) Plaintiff claims that the
                                  11   dentist that put the filling in his mouth “admitted mistake was made.” (Id.) Plaintiff
                                  12   claims that due to the negligence of the dentist, he is no longer able to eat properly on the left
Northern District of California
 United States District Court




                                  13   side of his mouth. (Id.) Plaintiff seeks damages. (Id.)
                                  14          Deliberate indifference to a prisoner’s serious medical needs violates the Eighth
                                  15   Amendment’s proscription against cruel and unusual punishment. See Estelle v. Gamble,
                                  16   429 U.S. 97, 104 (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992). A
                                  17   determination of “deliberate indifference” involves an examination of two elements: the
                                  18   seriousness of the prisoner’s medical need and the nature of the defendant’s response to
                                  19   that need. See McGuckin, 974 F.2d at 1059. A “serious” medical need exists if the failure
                                  20   to treat a prisoner's condition could result in further significant injury or the “unnecessary
                                  21   and wanton infliction of pain.” Id. at 1059 (citing Estelle, 429 U.S. at 104). A prison
                                  22   official is deliberately indifferent if he knows that a prisoner faces a substantial risk of
                                  23   serious harm and disregards that risk by failing to take reasonable steps to abate it. Farmer
                                  24   v. Brennan, 511 U.S. 825, 837 (1994). Here, Plaintiff alleges that the dentist admitted that
                                  25   he had made a “mistake,” which does not indicate that the dentist knew that Plaintiff faced
                                  26   a substantial risk of serious harm and disregarded that risk when he applied the
                                  27   unnecessary filling.
                                  28                                                   2
                                   1            Furthermore, Plaintiff specifically characterizes the dentist’s actions as
                                   2   “negligence.” (Compl. at 3.) However, a claim of medical malpractice or negligence is
                                   3   insufficient to make out a violation of the Eighth Amendment. See Toguchi v. Chung, 391
                                   4   F.3d 1051, 1060 (9th Cir. 2004); Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002);
                                   5   Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981); see, e.g., Frost v. Agnos, 152
                                   6   F.3d 1124, 1130 (9th Cir. 1998) (finding no merit in claims stemming from alleged delays
                                   7   in administering pain medication, treating broken nose and providing replacement crutch,
                                   8   because claims did not amount to more than negligence); McGuckin, 974 F.2d at 1059
                                   9   (mere negligence in diagnosing or treating a medical condition, without more, does not
                                  10   violate a prisoner’s 8th Amendment rights). Accordingly, Plaintiff’s negligence claim
                                  11   against the SVSP dentist must be dismissed for failure to state a claim for relief.
                                  12
Northern District of California
 United States District Court




                                  13                                                CONCLUSION
                                  14            For the foregoing reasons, the complaint is DISMISSED for failure to state a claim
                                  15   for which relief can be granted.
                                  16            IT IS SO ORDERED.
                                  17            7/9/2019
                                       Dated: _____________________                         ________________________
                                                                                            EDWARD J. DAVILA
                                  18
                                                                                            United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\EJD\CR.19\00963Williams_dism(ftsac)

                                  26

                                  27

                                  28                                                    3
